Case 5:18-cv-01983-LCB Document 86-60 Filed 10/14/20 Page 1 of 5               FILED
                                                                     2021 Jan-06 AM 10:20
  Case 5:18-cv-01983-LCB Document 86-6 Filed 10/14/20 Page 1 of 4            FILED
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA
                                                                    2020 Oct-14 PM 04:30
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                            EXHIBIT4
                     Christopher Chandler
                          Declaration
Case 5:18-cv-01983-LCB Document 86-60 Filed 10/14/20 Page 2 of 5
         Case 5:18-cv-01983-LCB Document 86-60 Filed 10/14/20 Page 3 of 5


                         HIGHLIGHTED PORTIONS CONFIDENTIAL



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION


    NUCLEAR DEVELOPMENT LLC,                  )
                                              )
            Plaintiff,                        )
                                              )
    V.                                        )
                                                      Case No.: 5:18-CV-01983-LCB
                                              )
    TENNESSEE VALLEY                          )
    AUTHORITY,                                )
                                              )
            Defendant.                        )


      DECLARATION OF CHRISTOPHER C. CHANDLER IN SUPPORT OF
        DEFENDANT'S OPPOSITION TO PLAINTIFF'S MOTION FOR
                      SUMMARY JUDGMENT
f
\
           I, Christopher C. Chandler, declare under penalty of perjwy under the laws of

    the United States of America that the following is true and correct:

           1.     I am a senior attorney in the Office of the General Counsel at Tennessee

    Valley Authority ("TVA"). In the regular perfonnance of my job duties, I have

    access to and am familiar with relevant business records maintained by TVA for the

    purpose of nuclear regulatory and licensing matters. These records were made at or

    near the time, or reasonably soon after the act, event, or condition recorded. These

    records are maintained in the ordinary course of TVA's regularly conducted business

    activity, which is TVA's customary practice. All facts set forth herein are either (a)

    facts of which I have personal knowledge; or (b) an accurate summary of TV A's
Case 5:18-cv-01983-LCB Document 86-60 Filed 10/14/20 Page 4 of 5




business records, which I have reviewed. All records attached to this Declaration

are true and accurate copies from TV A's business records.

      2.     In 2005, TV A decided that it would not complete the two nuclear

reactors at the Bellefonte Plant Nuclear Site and that it would request that the

construction pennits for those two units (the "Construction Permits") be withdrawn
               .
by the U.S. Nuclear Regulatory Commission (''NRC''). In making that decisio~

TVA abandoned any intent to complete the design of the units. Thus, once TVA

made that decision, the units at the Bellefonte Nuclear Plant Site were no longer

designed to sustain nuclear fission in a self-supporting chain reaction.

      3.     In 2008, TV A requested the NRC to reinstate the Construction Permits.

In making that request, TVA indicated that it could complete the units. The NRC

reinstated the Construction Permits and placed them in "terminated plant" status in

accordance with the NRC's Policy Statement on Deferred Plants. Once the NRC

reinstated the Construction Permits, the units were designed to sustain nuclear

fission in a self-supporting chain reaction.

      4.     I participated in a telephone call on November 15, 2018, between TVA

representatives and Larry Blust. During that call, TVA's General Counsel Sherry

Quirk asked Mr. Blust if Timothy Matthews, the licensing counsel for Nuclear

Development LLC ("ND"), had rendered a legal opinion on whether closing on the



                                           2
         Case 5:18-cv-01983-LCB Document 86-60 Filed 10/14/20 Page 5 of 5




      sale of the Bellefonte Nuclear Plant Site to TVA would be lawful under the Atomic

      Energy Act. Mr. Blust responded that Mr. Matthews said it was not opinionable.

             5.     I participated in a telephone call on November 19, 2018, between TVA

      representatives and Lany Blust. During that call, Mr. Blust was discussing the legal

      effect of closing on the sale of the Bellefonte Nuclear Plant site without NRC

      approval of the Construction Permits, and Mr. Blust stated that "certainly it would

      violate the Atomic Energy Act."

             6.




(   ;t(a,ppfg:-y~l~J A copy of that opinion letter is attached as Appendix 1.
             7.     I routinely check the NRC website for information on the status of ND' s

      application for transfer of the Construction Permits.        As of today, there is no

      indication on the NRC website that the NRC has made a decision on whether to

      approve the transfer.

             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

      foregoing is true and correct.

              Executed: October 13, 2020

                                                       ~~=-
                                                      Christopher C. Chandler


                                                  3
